Citation Nr: 9921030	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for a psychiatric disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1980 to 
December 1982.  

A perfected appeal to the Board of Veterans' Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a notice of disagreement in 
writing received within one year of the decision being appealed 
and, after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of the 
statement of the case, or within the remainder of the one-year 
period following notification of the decision being appealed.

The present case arises from a December 1995 rating action in 
which service connection was established for depression, and a 10 
percent disability evaluation was assigned, effective from 
September 1994.  A notice of disagreement with the disability 
evaluation was received in January 1996, and a statement of the 
case was issued in February 1996.  The appeal was perfected in 
March 1996, upon the receipt at the RO of a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  In June 1996, a hearing at which 
the veteran testified was conducted at the RO, and in a September 
1996 rating action, the veteran's disability evaluation was 
increased to 30 percent, effective from September 1994.  
Thereafter, supplemental statements of the case were issued in 
September and November 1996, and in February 1999.  Subsequently, 
the case was forwarded to the Board in Washington, DC.  


REMAND

As indicated above, the record in this case shows that the 
veteran was initially awarded service connection for 
"depression" in a December 1995 rating action.  That decision 
reflects that the disability was considered to be secondary to 
medication that the veteran had been prescribed for her 
hypertension, for which service connection had previously been 
established.  This conclusion was based upon the report of an 
examination conducted for VA purposes in November 1995.  That 
report showed that the veteran had described a history of an 
increasing feeling of depression and other symptoms after she was 
started on a particular medication (Atenolol) to control her 
blood pressure.  The examiner, who noted that the use of that 
medication had been discontinued, diagnosed the veteran to have 
"Depressive disorder" not otherwise specified (NOS), and wrote 
that "depression, according to the literature, is a possible 
adverse effect of that medication."  

Subsequent records reflect that the veteran received regular 
psychiatric treatment, during which time she was diagnosed to 
have anxiety with recurrent depression and major depression.  In 
July 1996, the veteran underwent another psychiatric examination 
for VA purposes.  At that time, she was diagnosed with the 
following:  

Major depression in partial remission.  It seems that 
this was initiated by the Atenolol.  Even though the 
Atenolol has been withdrawn, it seems that some of the 
depression still remains.  

Thereafter, medical records reflect that the veteran continued to 
receive outpatient psychiatric treatment in 1996 and 1997.  
Diagnoses entered in the 1997 records included mixed depression 
and anxiety, major depressive disorder, and panic disorder with 
agoraphobia.  In December 1997, the veteran underwent another 
psychiatric examination for VA purposes.  At that time, she was 
diagnosed as having "Major depression, recurrent."  Although 
noting that other VA examiners had indicated that medication 
likely initiated the veteran's depression, this particular 
examiner did not provide any opinion on that question.  

From the foregoing evidence, it is apparent that certain VA 
physicians have concluded that the veteran's use of a particular 
medication caused her to develop depression.  The record also 
shows, however, that the veteran discontinued the use of that 
particular medication sometime in 1994.  In view of that, there 
is a question as to whether the major depression, diagnosed 
following VA examinations conducted in 1996 and 1997, is the same 
as the "[d]epressive disorder NOS," diagnosed in 1995, shortly 
after the medication was discontinued, and for which the veteran 
was originally service connected.  Furthermore, it is observed 
that the veteran has been diagnosed to have a number of other 
psychiatric disabilities.  These include anxiety, and panic 
disorder with agoraphobia.  In the presence of these additional 
disabilities, there is a question as to the extent to which the 
veteran's psychiatric impairment may be attributed to non-
service-connected mental disorders, or whether these conditions 
may also be linked to the medication used to treat the veteran's 
hypertension.  In order to properly identify and evaluate the 
veteran's service-connected psychiatric impairment, it will be 
necessary to sort these questions out.  Since this will require 
medical expertise, the case will have to be returned to the RO 
for further medical development.  

Under the circumstances described above, this case is being 
Remanded to the RO for the following:  

1.  The RO should contact the veteran and request 
she provide the names and addresses of all 
medical care providers, if any, who have provided 
her psychiatric treatment since 1997.  After 
securing the necessary releases, the RO should 
obtain copies of the records of any such 
treatment, not already of record, and permanently 
associate them with the claims file. 

2.  After the preceding development has been 
accomplished, the veteran should be scheduled for 
a psychiatric examination for VA purposes in 
order to:  (a) determine any and all psychiatric 
diagnoses applicable to the veteran and, of these 
diagnoses, those whose onset is/was attributable 
to medication prescribed for the treatment of the 
veteran's hypertension; (b) report all disabling 
symptomatology attributable to psychiatric 
diagnoses due to the medication prescribed for 
the treatment of the veteran's hypertension, in 
light of the rating criteria for mental disorders 
in effect before and after November 7, 1996; and 
(c) render an opinion as to the extent to which 
those psychiatric diagnoses due to the medication 
prescribed for the treatment of the veteran's 
hypertension, as opposed to any non-service-
connected mental disorders diagnosed, affects the 
veteran's employability.  Before evaluating the 
veteran, the examiner must review the claims 
folder, including this Remand.  In the course of 
the examination, all tests and psychological 
studies, as deemed indicated by the examiner, 
should be conducted.  The examiner should assign 
a numerical code on the Global Assessment of 
Functioning Scale (GAF Scale), provided in the 
American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), and indicate the extent to 
which non-service-connected conditions enter into 
the GAF score.  The examination report should 
reflect review of all pertinent material in the 
claims folder and include the complete rationale 
for all opinions expressed.

3.  Thereafter, the RO should again review the 
veteran's claim for an increased rating for a 
psychiatric disorder.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.  

By this Remand, the Board intimates no opinion as to the ultimate 
outcome of this case, and although the veteran need take no 
action unless otherwise notified, she may furnish additional 
evidence and argument while the case is in Remand status.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


